           Case 1:19-cv-01133-LAS Document 145 Filed 05/21/20 Page 1 of 1




               In the United States Court of Federal Claims
                                          No. 19-1133 C
                                      (Filed: May 21, 2020)



DYNCORP INTERNATIONAL LLC

               Plaintiff

       v                                                                            JUDGMENT

THE UNITED STATES

               Defendant

       and

KELLOGG, BROWN & ROOT
SERVICES, INC., VECTRUS SYSTEMS
CORPORATION, FLUOR
INTERCONTINENTAL, INC., and
PAE-PARSONS GLOBAL LOGISTICS
SERVICES, LLC

               Defendant-Intervenors


       Pursuant to the court’s Opinion And Order, filed May 21, 2020,

       IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that judgment is
entered in favor of defendant and defendant-intervenors. Plaintiff’s complaint is dismissed.



                                                     Lisa L. Reyes
                                                     Clerk of Court

                                                 By: s/ Anthony Curry

                                                     Deputy Clerk


NOTE: As to appeal to the United States Court of Appeals for the Federal Circuit, 60 days from
this date, see RCFC 58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00.
